


Exhibit 10.1


PURCHASE AND SALE AGREEMENT


This Purchase and Sale Agreement (this “Agreement”) is made and entered into as
of the 17th day of September, 2014 (the “Effective Date”) by and between the
Redevelopment Agency of Midvale City, a public body (“Agency”), and O.com Land
LLC, a Utah limited liability company (the “Purchaser”). The Agency and the
Purchaser are sometimes collectively referred to herein as the “Parties” or
individually as a “Party.”


RECITALS


WHEREAS, the Agency has entered into an Interlocal Cooperation Agreement with
Salt Lake County, pursuant to which the Agency intends to acquire from Salt Lake
County an approximately five acre parcel of real property located at
approximately 7350 South 700 West, Midvale, Utah (as more particularly described
on Exhibit A attached hereto, the “Property”);


WHEREAS, the Purchaser is interested in purchasing the Property and certain
other real property adjacent to the Property for the purpose of constructing
thereon its corporate campus, which would be comprised of two buildings
collectively containing approximately 245,000 square feet of space, a parking
structure and other related appurtenances and amenities (as more particularly
described and depicted in Exhibit B attached hereto, the “Owner Improvements”);


WHEREAS, the Agency was established by resolution of the Midvale City Council on
July 6, 1982 for the purpose of revitalizing and rehabilitating certain
communities through new development;


WHEREAS, the Property falls within an area the Agency has targeted for
revitalization and rehabilitation and the Agency believes the construction of
the Owner Improvements and subsequent use thereof as Purchaser’s corporate
campus is consistent with the Agency’s objectives; and


WHEREAS, the Agency is willing to sell the Property to the Purchaser for such
purpose, subject to the terms and conditions contained herein;


NOW, THEREFORE, the Parties hereby agree as follows:


SECTION 1.
Definitions



As used herein, the following terms shall have the meanings respectively
indicated:


“Agency Deed” means the special warranty deed from the Agency to the Purchaser
conveying title to the Property, in the form of Exhibit C attached hereto.


“City” means Midvale City, a municipal corporation and political subdivision of
the State of Utah.


“Closing” means the transfer of title to the Property by the Agency to the
Purchaser in accordance with Section 5 below.


“Closing Date” has the meaning specified in Section 5.2 below.


“Covered Parties” means the Agency and its past, present, and future directors,
officers, employees, representatives, and agents.


“Due Diligence Period” has the meaning specified in Section 2.5 below.


“Earnest Money” has the meaning specified in Section 2.4 below.


“Hazardous Material” means any substance or material that is defined as or
included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous waste,” “acutely hazardous wastes,”
“restricted hazardous waste,” “toxic substances,” or “known to cause cancer or
reproductive toxicity” (or words of similar import), petroleum products
(including crude oil or any fraction thereof), or any other chemical, substance,
or material that is prohibited, limited, or regulated under any federal, state,
or local law, ordinance, regulation, order, permit, license, decree, common law,
or treaty now or hereafter in force

1

--------------------------------------------------------------------------------




regulating, relating to, or imposing liability or standards concerning materials
or substances known or suspected to be toxic or hazardous to health and safety,
the environment, or natural resources.


“Outside Closing Date” has the meaning specified in Section 5.2 below.


“Owner Improvements” has the meaning specified in the Recitals set forth above.


“Permitted Exceptions” means the Purchase Option Agreement and the exceptions
set forth in Exhibit B to the Agency Deed.


“Property” has the meaning specified in the Recitals set forth above.


“Purchase Option Agreement” means the Purchase Option Agreement between the
Agency and the Purchaser, which shall be in the form attached hereto as Exhibit
D.


“Purchaser” means O.com Land LLC, a Utah limited liability company.


“Purchaser Event of Default” means the failure of Purchaser to comply with all
terms and conditions set forth herein; provided, however, such failure shall not
constitute a Purchaser Event of Default if within fifteen (15) days after
written notice thereof from Agency, Purchaser takes action to come into
compliance with such term and/or condition, as the case may be.


“Purchase Price” means the payment to be paid by the Purchaser to the Agency for
the Property as specified in Section 2.3 below.


“Settlement Statement” means a settlement statement prepared by the Title
Company, showing the Purchase Price and each Party’s share of prorations and
costs of Closing as specified herein.


“Title Commitment” means that certain Commitment for Title Insurance to be
issued by the Title Company for an ALTA 2006 Form Owner’s Title Policy and
collectively in the amount of the Purchase Price naming the Purchaser as
proposed insured.


“Title Company” means Meridian Title Company.


SECTION 2.
Agreement of Purchase and Sale; Development of the Property



2.1Incorporation of Recitals. The recitals set forth above are hereby
incorporated into this Agreement and the matters therein are acknowledged by the
Parties hereto to be true and correct in all material respects.


2.2Sale of the Property. In consideration of and subject to the terms and
conditions contained herein, the Agency hereby agrees to sell the Property to
the Purchaser and the Purchaser hereby agrees to purchase the Property from the
Agency.


2.3Purchase Price. The Purchase Price to be paid by the Purchaser to the Agency
for the Property is the sum of Two Million Nine Hundred Thirty Nine Thousand One
Hundred Twenty Three and 88/100 Dollars ($2,939,123.88), payable as provided in
Section 5. The Purchase Price shall be net to the Agency, it being understood
that the Purchaser shall have no right or remedy of offset, abatement, or
deduction against the Purchase Price for any reason, including, but not limited
to, any reason arising out of any facts or circumstances regarding the Property,
whether discovered in connection with the Purchaser’s investigation and
inspection of the Property or otherwise.


2.4Earnest Money. Upon the execution of this Agreement, the Purchaser shall
deposit with the Agency earnest money in the amount of One Hundred Thousand
Dollars ($100,000) (the “Earnest Money”). The Agency shall place the Earnest
Money in a non-interest bearing account. At the Closing, the Earnest Money shall
be credited to the Purchase Price.


2.5Inspection. Purchaser shall have until 5:00 PM, Utah time, on the date which
is thirty (30) days after the Effective Date to inspect the Property (the “Due
Diligence Period”). Following twenty-four (24) hours prior written notice to
Agency, Purchaser or its employees or agents may enter onto the Property to
inspect the Property and perform surveys or non-invasive tests as Purchaser may
elect; provided, however, Purchaser shall, within a reasonable period of time,
restore the Property to its condition immediately prior to any such entry. If
during the Due Diligence Period Purchaser determines in its reasonable judgment
it is not satisfied with the condition of the Property, then prior to the
expiration of the Due Diligence Period, Purchaser

2

--------------------------------------------------------------------------------




shall have the right to terminate this Agreement by written notice to the Agency
and the Title Company and the Title Company shall return the Earnest Money to
the Purchaser. In the event Purchaser does not timely terminate this Agreement,
as set forth above, on or before the expiration of the Due Diligence Period, the
Earnest Money shall become non-refundable to Purchaser, and fully earned by
Agency, except as set forth in Sections 3.3 and 4.2 hereof.


2.6Title. In the event of a Closing, the Purchaser agrees that the purchase of
the Property from the Agency will be subject to the Permitted Exceptions.


2.7Purchase Option Agreement. The use of the Property to construct the Owner
Improvements is the reason the Agency is selling the Property to the Purchaser.
Accordingly, at the Closing, Purchaser agrees to enter into the Purchase Option
Agreement, pursuant to which the Purchaser agrees that the Agency shall have the
right to repurchase the Property in accordance with the terms, conditions and
provisions set forth in the Purchase Option Agreement.


SECTION 3. Conditions Precedent to Purchaser’s Obligations


3.1Conditions. The Purchaser’s obligation to purchase the Property is subject to
the satisfaction or Purchaser’s waiver, at no expense or liability to the Agency
and within the time periods specified, of the following conditions:


a.Agency’s Performance. The Agency shall not be in material breach of its
obligations under this Agreement.


b.Other Documentation and Agreements. The Purchaser shall have received the
items specified in Section 5.5 hereof.


c.Litigation. No litigation, arbitration, governmental administrative proceeding
or investigation prohibiting the Agency from conveying the Property to the
Purchaser or restricting the Agency’s ability to perform its obligations under
this Agreement shall be pending or threatened as of the Closing Date.


d.No Material Adverse Change. There shall have been no material adverse change
to the condition of the Property.


3.2Failure of a Condition; No Obligation of Agency. The Agency does not
guaranty, warrant, or represent that any of the conditions set forth in this
Section shall be or can be satisfied. Furthermore, the Agency shall incur no
liability or expense in connection with the Purchaser’s ability or inability to
satisfy any of such conditions, nor shall the Agency be obligated to take any
action. The Purchaser agrees that any expenditure, commitment, or other action
taken by it pursuant to this Agreement or prior to its execution of this
Agreement, or otherwise in contemplation of the Closing, has been and/or is
taken at its own risk, and no such expenditure, commitment, or action shall
obligate the Agency to incur any liability to the Purchaser or any third party,
which the Purchaser expressly indemnifies the Covered Parties against.


3.3Termination Upon Failure of a Condition. In the event that each of the
conditions specified in Section 3.1 hereof has not been satisfied or waived in
writing by the Agency by the date that is three (3) business days prior to the
Outside Closing Date, then this Agreement shall terminate and, provided that
there shall not have been a Purchaser Event of Default, the Earnest Money shall
be returned to the Purchaser, except $100, which is non-refundable and shall be
paid to the Agency, and neither Party shall have any further obligations or
liability to the other Party.


3.4Reports. In the event the transaction contemplated herein fails to close for
any reason, at the request of the Agency, the Purchaser shall, upon receipt from
the Agency of a customary non-reliance letter, deliver to the Agency, at no cost
to the Agency, copies of all studies and reports prepared in connection with
this transaction or otherwise pertaining to the Property, whether such studies
and reports and market research were prepared for or on behalf of the Purchaser,
the Agency, or any third party, including environmental, soils, and hydrology
reports, but not architectural plans or financial information related to the
Purchaser.


SECTION 4. Conditions Precedent to Agency’s Obligations


4.1Conditions. The Agency’s obligation to sell the Property is subject to the
satisfaction or Agency’s waiver, at no expense or liability to the Purchaser and
within the time periods specified, of the following conditions:


a.Agency’s Acquisition of the Property. Agency shall have acquired fee simple
title to the Property from Salt Lake County.

3

--------------------------------------------------------------------------------




b.Architect Contract and Construction Contract. Owner shall have provided
written evidence reasonably acceptable to the Agency that:


(i)
The Purchaser has entered into a contract (the “Architect Contract”) with a
license architect (the “Architect”) pursuant to which the Architect is obligated
to prepare plans and specifications for the Owner Improvements (the “Plans”),
and

(ii)
The Purchaser has entered into a contract (the “Construction Contract”) with a
licensed contractor (the “Contractor”) pursuant to which the Contractor is
obligated to construct the Owner Improvements in accordance with the Plans.



c.Purchaser’s Performance. There shall have not been a Purchaser Event of
Default.


d.Other Documentation and Agreements. The Agency shall have received the items
specified in Section 5.6 hereof.


e.Litigation. No litigation, arbitration, governmental administrative proceeding
or investigation prohibiting the Agency from conveying the Property to the
Purchaser or restricting the Agency’s ability to perform its obligations under
this Agreement shall be pending or threatened as of the Closing Date.


f.Representations and Warranties. All representations and warranties of the
Purchaser shall be true and correct as of the date made and as of the Closing
Date with the same effect as if though the representations and warranties were
made as of the Closing Date.


4.2Termination Upon Failure of a Condition. In the event that each of the
conditions specified in Sections 4.1 hereof has not been satisfied or waived by
the Agency by the date that is three (3) business days prior to the Outside
Closing Date, then this Agreement shall terminate and, provided that there shall
not have been a Purchaser Event of Default, the Earnest Money shall be returned
to the Purchaser, except for $100, which is non-refundable and shall be paid to
the Agency, and neither Party shall have any further obligations or liability to
the other Party.


SECTION 5. Closing


5.1Title Company. Following the execution of this Agreement, the Agency shall
open an escrow with the Title Company. A copy of this Agreement shall be
provided to the Title Company to advise the Title Company of the terms and
conditions hereof. Prior to Closing, the Purchaser and the Agency shall give
separate written closing instructions to the Title Company (with a copy sent
concurrently to the other Party) which instructions shall be consistent with the
provisions of this Agreement.


5.2Outside Closing Date. The Closing hereunder shall take place on a date (the
“Closing Date”) that is on or before October 15, 2014 (the “Outside Closing
Date”). If, for any reason other than the Agency’s default hereunder, the
Closing does not occur on or before the Outside Closing Date, this Agreement
shall automatically terminate on such date and, except as otherwise provided in
Sections 3.3 and 4.2 hereof, the Agency shall retain the Earnest Money.


5.3Prorations. Normal prorations of taxes and related items shall be made at
Closing. If the Closing shall occur before the tax rate is fixed for the then
current year, the proration of taxes shall be based upon taxes for the prior
year and adjusted for the year of Closing within a reasonable time after they
become finally determined for such year.


5.4Costs and Title Policy. The Agency shall pay the cost of recording the Agency
Deed conveying the Property from the Agency to the Purchaser. Any escrow fees
and additional recording fees shall be paid equally by the Parties. The Agency
shall pay the cost of the premium for a standard form owner’s policy of title
insurance. If the Purchaser elects extended coverage, the Purchaser shall pay
the difference between the title insurance premium for standard coverage and the
title insurance premium for extended coverage. The Purchaser shall pay the costs
of any endorsements requested by the Purchaser. In addition, if the Closing does
not occur as a result of any reason other than the Agency’s failure to perform,
the Purchaser shall pay cancellation charges in connection with the Title
Commitment. The Agency shall deliver all affidavits and indemnifications against
mechanic’s and materialmen’s and other similar liens requested by the Title
Company to eliminate the standard printed mechanic’s lien exception from the
standard owner’s policy of title insurance.



4

--------------------------------------------------------------------------------




5.5Items to be Delivered by Agency at the Closing. At the Closing, the Agency
shall deliver, or cause to be delivered, to the Purchaser each of the following
items:


a.The Agency Deed, duly executed and acknowledged by the Agency, and in form for
recording, conveying fee simple title to the Property to the Purchaser, subject
only to the Permitted Exceptions.


b.A standard owner’s title policy.


c.The Purchase Option Agreement, duly executed and acknowledged by the Agency.


d.The Settlement Statement, approved by the Agency.


5.6Items to be Delivered by the Purchaser at the Closing. At the Closing, the
Purchaser shall deliver, or cause to be delivered, to the Agency each of the
following items:
5.7

a.The Purchase Price by wire transfer, as such amount is adjusted as shown on
the Settlement Statement.


b.The Purchase Option Agreement, duly executed and acknowledged by the
Purchaser.


c.The Settlement Statement, approved by the Purchaser.


5.8Recording Order. The Purchase Option Agreement shall be recorded immediately
after the Agency Deed, and before any deed of trust that the Purchaser may
execute in connection with the Closing.


5.9 Possession. Possession of the Property shall be delivered to the Purchaser
by the Agency at Closing.


SECTION 6. Other Provisions


6.1Representations of the Purchaser. The Purchaser represents and warrants, as
of the date this Agreement is fully executed and as of the Closing Date, that
the Purchaser has taken all action required by law, and all required action
under its governing documents necessary to authorize the Purchaser to enter into
this Agreement and to carry out its obligations hereunder.


6.2No Representations as to the Property.


a.The Purchaser acknowledges that the Purchaser has conducted or will conduct
such investigations and inspections of the Property as it desires. The Purchaser
hereby affirms that the Agency, its agents, employees, and/or attorneys have not
made, nor has the Purchaser relied upon any representation, warranty, or promise
with respect to the Property or any other subject matter of this Agreement
except as expressly set forth in this Agreement and/or the Agency Deed,
including, without limitation, any warranties or representations, express or
implied, as to matters of title or the existence of any easements or other
encumbrances, the general plan designation, zoning, value, use, tax status or
physical condition of the Property, or improvements thereon, or any part
thereof, including but not limited to the flood elevations, drainage patterns
and soils and subsoils composition and compaction level, and other conditions at
the Property, or the existence or non‑existence of Hazardous Material or any
other environmental condition on or under the Property or adjacent property, or
as to the accuracy of any boundary survey or other survey or any soils reports
or other plans or reports therefor.


b.Purchaser further acknowledges that the Property consists of a portion of
property commonly known as the Midvale Slag Superfund Site (the “Site”). On
November 16, 2004, the U.S. District Court for the District of Utah entered a
Remedial Design/Remedial Action Consent Decree for the Site (Civ. No.
2:99-cv-00757-TS) (the “Consent Decree”). Pursuant to the Consent Decree, any
person acquiring property within the boundaries of Operable Unit 2 (“OU2”) of
the Site after the EPA has certified that the remedial action under the Consent
Decree has been satisfied shall be granted the status of a “Bona Fide
Prospective Buyer (“BFPP”)”. In order to maintain such BFPP status, a buyer must
comply with certain requirements set forth in the Consent Decree, which include,
complying with the Operation and Maintenance, Access and Institutional Controls
as mandated by the Consent Decree (the “Institutional Controls”). The Purchaser
also acknowledges that the Property may be adjacent to property which includes
jurisdictional wetlands.


c.Without limiting the generality of the foregoing, and except for the
warranties and covenants set forth in the Agency Deed, the Purchaser is
purchasing the Property from the Agency in an “AS IS”, “WHERE IS” CONDITION,
SUBJECT TO “ALL FAULTS”, INCLUDING BUT NOT LIMITED TO BOTH LATENT AND PATENT
DEFECTS,

5

--------------------------------------------------------------------------------




AND THE EXISTENCE OF HAZARDOUS MATERIAL. EXCEPT AS OTHERWISE PROVIDED IN THE
AGENCY DEED, THE PURCHASER HEREBY WAIVES ALL WARRANTIES, EXPRESS OR IMPLIED,
REGARDING THE TITLE, CONDITION, AND USE OF THE PROPERTY, INCLUDING, BUT NOT
LIMITED TO ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.


6.3Purchaser’s Release and Indemnity. The Purchaser hereby indemnifies, holds
harmless, and agrees to defend the Covered Parties from and against all claims,
damages, expenses (including, without limitation, reasonable attorneys’ fees and
reasonable investigative and discovery costs), liabilities, and judgments on
account of injury to persons, loss of life, or damage to property occurring on
the Property and/or incurred as a result of or arising out of, with respect to
events occurring during the period from the date of this Agreement until the
Closing Date, (i) the negligence or willful conduct of the Purchaser, and its
agents, servants, and employees, (ii) the breach of any of the Purchaser’s
obligations hereunder, and (iii) any necessary or appropriate investigation,
repair, cleanup, remediation, or detoxification of the Property and other
affected property and the preparation of any corrective action, closure, or
other required plans or reports, to the full extent that such actions are
alleged to be attributable, directly or indirectly, to the presence or use,
generation, storage, release, threatened release, or disposal of Hazardous
Material in violation of applicable environmental laws by the Purchaser or its
agents and relate to or involve the Property, specifically excluding, however,
all Claims incurred in a material way as a result of or arising out of (1) the
gross negligence or willful conduct of the Agency or any of its agents,
servants, and employees, or (2) the breach of the Agency’s obligations
hereunder.


6.4No Commissions. Each of the Agency and the Purchaser represents that it has
not entered into any written contracts with any brokers or finders nor obligated
themselves to pay any real estate commissions or finders’ fees on account of the
execution of this Agreement or the close of the transaction contemplated hereby.
Based on such representations, the Purchaser and the Agency hereby agree to
indemnify and hold each other harmless from any claims, damages, expenses,
liabilities, liens, or judgments (including costs, expenses, and attorneys’ fees
in defending the same) which arise on account of any claim made against the
indemnifying party that real estate commissions or finders’ fees (including
those identified above) are payable and have not been discharged in their
entirety.


6.5Confidentiality. The Agency is concerned about the confidentiality of any
environmental inspections and resulting reports. The results of the Purchaser’s
inspections relating to Hazardous Material shall be initially orally reported to
the Purchaser and the Agency or their respective attorneys by the Purchaser’s
consultants. Such reports shall be reduced to writing and marked “draft”. The
Purchaser shall deliver to the Agency as soon as they are made available to the
Purchaser, copies of all reports and analyses prepared or used in connection
with the Purchaser’s environmental inspection of the Property. No information or
contents of any environmental reports or analyses (verbal or written), nor the
results of any inspection of the Property for Hazardous Material shall be
disclosed by the Purchaser or its agents, consultants, or employees to any third
party without the Agency’s prior written approval, unless and until the
Purchaser is legally compelled to make such disclosure under applicable law, or
until the Purchaser completes its purchase of the Property pursuant to this
Agreement. In the event the Purchaser determines that it is legally compelled to
disclose such information, it shall first notify the Agency of the circumstances
requiring such disclosure and, to the extent the Purchaser believes it may do so
without liability or damage to reputation, refrain from such disclosure for the
maximum period of time allowed by law so that the Agency may procure a
protective order or take other action to protect the confidentiality of the
information. The Purchaser shall notify its agents, employees, and consultants
of the need to comply with the terms of this Section. If this Agreement is
terminated for any reason, the Purchaser shall, upon receipt from the Agency of
a customary non-reliance letter, immediately deliver to the Agency any and all
documents, plans, and other items furnished to the Purchaser, the Purchaser’s
consultants or the Agency or any reports or analyses obtained pursuant to this
Section. All studies, data, reports, analyses, writings, and communications,
including any environmental studies or reports, shall be generated by any
consultant for the use of the Purchaser’s and the Agency’s attorneys and, to the
fullest extent permitted by law, shall be the work product of both the
Purchaser’s and the Agency’s respective attorneys and shall constitute
confidential attorney-client communications and each Party shall use its best
efforts to ensure that such confidence and privilege are maintained.


6.6Condemnation. If any material portion of the Property is condemned or access
thereto is taken prior to the Closing Date, and the Purchaser reasonably
concludes that the taking renders the Property unsuitable for the development of
the Owner Improvements and the Purchaser so notifies the Agency in writing
promptly after learning of such condemnation action, then this Agreement shall
terminate. If this Agreement is not terminated pursuant to the preceding
sentence, the Purchase Price shall not be affected, it being agreed that if the
award is paid prior to the Closing Date, such amount shall be held in escrow and
delivered to the Purchaser at the Closing, and if the award has not been paid
before the Closing Date, then at the Closing Agency shall assign to the
Purchaser all of its right, title, and interest with respect to such award.


6.7Purchaser Event of Default Termination and Earnest Money. IN THE EVENT OF A
PURCHASER EVENT OF DEFAULT OR IN THE EVENT THE CONDITIONS PRECEDENT DESCRIBED IN
SECTIONS 3 AND 4 HEREIN HAVE BEEN SATISFIED OR WAIVED, AND THE PURCHASER FAILS
TO CLOSE THE TRANSACTION AS PROVIDED FOR

6

--------------------------------------------------------------------------------




HEREIN, IT IS AGREED THAT THE AGENCY MAY TERMINATE THIS AGREEMENT AND RETAIN THE
EARNEST MONEY AS LIQUIDATED DAMAGES AND NOT AS A PENALTY, WHICH SUM REPRESENTS A
REASONABLE ENDEAVOR BY THE PARTIES HERETO TO ESTIMATE A FAIR COMPENSATION FOR
THE FORESEEABLE LOSSES THAT MIGHT RESULT FROM SUCH A BREACH, IT BEING UNDERSTOOD
THAT THE AMOUNT OF ACTUAL DAMAGES WOULD BE EXTREMELY DIFFICULT, IMPRACTICABLE,
OR IMPOSSIBLE TO ASCERTAIN. SUCH RIGHT TO TERMINATE THIS AGREEMENT AND SUCH
LIQUIDATED DAMAGES SHALL BE THE AGENCY’S SOLE AND EXCLUSIVE RIGHTS AND REMEDIES
AGAINST THE PURCHASER AS A RESULT OF A PURCHASER EVENT OF DEFAULT OR IN THE
EVENT OF THE PURCHASER’S FAILURE TO PURCHASE THE PROPERTY. The Agency hereby
waives any right to seek specific performance or to recover any other damages or
sums from the Purchaser; provided, however, this Section applies only to a
default of the Purchaser in its obligation to complete the acquisition of the
Property and in no way limits the Purchaser’s potential liability for attorney’s
fees or for the indemnity obligations set forth in this Agreement, or for the
breach of other agreements except the agreement to close.


6.8Agency Default. If the Agency defaults under this Agreement and does not cure
such default within fifteen (15) days after written notice thereof from the
Purchaser, the Purchaser shall, as the Purchaser’s sole alternative remedies,
elect to either (a) accept from Agency a sum equal to the Earnest Money as
liquidated damages, or (b) seek specific performance. In no event shall the
Agency be liable to the Purchaser for any damages (other than the liquidated
damages referred to in Subsection (a) of the foregoing sentence).


SECTION 7. General Provisions


7.1Notices. All notices, requests, demands, and other communications hereunder
shall be in writing and shall be given by (a) Federal Express (or other
established express delivery service which maintains delivery records), (b) hand
delivery, or (c) certified or registered mail, postage prepaid, return receipt
requested, to the Parties at the following addresses, or such other addresses as
the Parties may designate from time to time by written notice in the above
manner:


To Agency:    Redevelopment Agency of Midvale City
Attn: Executive Director
Midvale City Hall
655 West Center Street
Midvale, Utah 84047


With a copy to:
Jones Waldo Holbrook & McDonough, P.C.

170 South Main Street, #1500
Salt Lake City, Utah 84101
Attn: Tom Berggren


To Purchaser:    O.com Land LLC
6350 South 300 East
Cottonwood Heights, Utah 84121
Attn: Carter Lee


With a copy to:     Overstock.com Inc.
Office of the General Counsel
6350 South 3000 East
Cottonwood Heights, Utah 84121
Attn: Mark Griffin


Such communications may also be given by email or facsimile transmission,
provided any such communication is concurrently given by one of the above
methods. Notices shall be deemed effective upon the receipt, or upon attempted
delivery thereof if the delivery is refused by the intended recipient or if
delivery is impossible because the intended recipient has failed to provide a
reasonable means of accomplishing delivery. Upon at least ten (10) days prior
written notice, each Party shall have the right to change its address to any
other address within the United States of America.


7.2References. All references to “Section” or “Sections” contained herein are,
unless specifically indicated otherwise, references to Sections of this
Agreement.


7.3Exhibits. All references to “Exhibits” contained herein are references to
exhibits attached hereto, all of which are made a part hereof for all purposes.

7

--------------------------------------------------------------------------------






7.4Captions. The captions, headings, and arrangements used in this Agreement are
for convenience only and do not in any way affect, limit, amplify, or modify the
terms and provisions hereof.


7.5Number and Gender of Words. Whenever herein the singular number is used, the
same shall include the plural where appropriate, and words of any gender shall
include each other gender where appropriate.


7.6Attorney’s Fees. In the event a Party commences a legal proceeding to enforce
any of the terms of this Agreement, the prevailing Party in such action shall
have the right to recover reasonable attorneys’ fees and costs from the other
Party to be fixed by the court in the same action. The term “legal proceedings”
as used above shall be deemed to include appeals from a lower court judgment and
it shall include proceedings in the Federal Bankruptcy Court, whether or not
they are adversary proceedings or contested matters.


7.7Governing Law. This Agreement is intended to be performed in the State of
Utah, and the laws of such State shall govern the validity, construction,
enforcement and interpretation of this Agreement, unless otherwise specified
herein.


7.8Entire Agreement. This Agreement and the Exhibits hereto, contain all the
representations and the entire agreement between the Parties with respect to the
subject matter hereof. Except as otherwise specified in this Agreement, any
prior correspondence, memoranda, agreements, warranties or representations are
superseded in total by this Agreement and the Exhibits hereto.


7.9Amendments. This Agreement may be amended or supplemented only by an
instrument in writing, executed by both the Agency and the Purchaser.


7.10Invalid Provisions. Except as otherwise provided in the next sentence, if
any provision of this Agreement is held to be illegal, invalid, or unenforceable
under present or future laws, such provision shall be fully severable, and this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid, or unenforceable provision or by its severance from this
Agreement, but the parties shall equitably resolve and negotiate the effect of
such deletion. In the event that either the provision relating to the Agency’s
obligation to convey the Property or the Purchaser’s obligation to pay the
Purchase Price is held to be illegal, invalid, or unenforceable under present or
future laws, this Agreement shall be null and void.


7.11Multiple Counterparts. This Agreement may be executed in a number of
identical counterparts. If so executed, each of such counterparts is to be
deemed an original for all purposes, and all such counterparts shall,
collectively, constitute one agreement, but, in making proof of this Agreement,
it shall not be necessary to produce or account for more than one such
counterpart.


7.12Further Acts. In addition to the acts and deeds recited herein and
contemplated to be performed, executed, and delivered by the Agency and the
Purchaser, the Agency and the Purchaser agree to perform, execute, and deliver
or cause to be performed, executed, and delivered at the Closing or after the
Closing any and all such further acts, deeds, and assurances as may be
reasonably necessary to consummate the transactions contemplated hereby.


7.13Survival. All indemnities, covenants, representations and warranties
contained herein shall survive the termination of this Agreement, Closing, the
delivery of the Agency Deed, and the acquisition of the Property by the
Purchaser.


7.14Conflict of Interests. No member, official or employee of the Agency shall
have any direct or indirect interest in this Agreement, nor participate in any
decision relating, to the Agreement which is prohibited by law.


7.15Warranty Against Payment of Consideration for Agreement. The Purchaser
represents and warrants that neither it nor any of its members, managers,
employees, or officers has: (1) provided an illegal gift or payoff to a City or
an Agency officer or employee, or former City or Agency officer or employee, or
his or her relative or business entity; (2) retained any person to solicit or
secure this contract upon an agreement or understanding for a commission,
percentage, brokerage, or contingent fee, other than bona fide employees or bona
fide commercial selling agencies for the purpose of securing business;
(3) knowingly breached any of the ethical standards set forth in the City’s
Conflict of Interest Ordinance (defined below); or (4) knowingly influenced, and
hereby promises that it will not knowingly influence, a City officer or
employee, or former City officer or employee to breach any of the ethical
standards set forth in the City’s Conflict of Interest Ordinance. As used
herein, the “Conflict of Interest Ordinance” means Title 2, Chapter 4, Section 7
of the Midvale City Code.


7.16Nonliability of Others. No member, official, or employee of the Agency shall
be personally liable to the Purchaser, or any successor in interest, in the
event of any default or breach by the Agency or for any amount which may become

8

--------------------------------------------------------------------------------




due to the Purchaser or successor or on any obligation under the terms of this
Agreement. No member, officer, or employee of the Purchaser shall be personally
liable to the Agency, or any successor in interest, in the event of any default
or breach by the Purchaser or for any amount which may become due to the Agency
or successor or on any obligation under the terms of this Agreement.


[Remainder of this page intentionally left blank, signature page to follow.]

9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Purchase and Sale Agreement to
be duly executed as of the date first written.




AGENCY:
REDEVELOPMENT AGENCY OF MIDVALE CITY
By:
/s/ JOANN SEGHINI
 
 
Print Name:
JoAnn Seghini
 
 
Its:
Chief Administrative Officer
 
 

By:
/s/ KANE LOADER
 
 
Print Name:
Kane Loader
 
 
Its:
Executive Director
 
 



Approved as to legal form:


Jones, Waldo, Holbrook & McDonough, P.C.


By: R. Berger




PURCHASER:
O.COM LAND LLC, a Utah limited liability company
By:
/s/ CARTER LEE
 
 
Print Name:
Carter Lee
 
 
Its:
Manager
 
 


10

--------------------------------------------------------------------------------




TITLE COMPANY ACCEPTANCE


The Purchase and Sale Agreement (the “Agreement”) is accepted and the Escrow is
opened this 17th day of September, 2014. The undersigned hereby agrees to act as
the “Title Company” as defined in the Agreement and to perform its duties in
accordance with the provisions of the Agreement. Further, the Title Company
agrees to (a) timely file returns with the Internal Revenue Service, on Form
1099-B or such other forms as instructed by the Internal Revenue Service,
showing the gross proceeds of each transaction contemplated hereunder, the
recipient thereof and such other information as the Internal Revenue Service may
by form or regulation require from time to time, and (b) furnish the Agency and
the Purchaser with a written statement showing the name and address of the Title
Company and the information shown on such returns with respect to each such
transaction.  These returns shall be filed to ensure that the parties to these
transactions will be in compliance with Section 6045(e) of the Internal Revenue
Code of 1986, as amended from time to time, and as further set forth in any
regulations promulgated thereunder.




Meridian Title Company
By:
/s/ MELANIE MAXFIELD
 
 
Name:
Melanie Maxfield
 
 
Title:
E.O.
 
 




11

--------------------------------------------------------------------------------




LIST OF EXHIBITS


Exhibit A    Legal Description of Property
Exhibit B    Description and Depiction of Owner Improvements
Exhibit C    Form of Special Warranty Deed
Exhibit D    Form of Purchase Option Agreement

12

--------------------------------------------------------------------------------




EXHIBIT A


(To Purchase and Sale Agreement)


Legal Description of Property
That certain real property located in Salt Lake County, Utah more particularly
described as follows:


Lot 10, View 72 Retail Subdivision Amended, according to the plat thereof, as
recorded in the office of the Salt Lake County Recorder


Tax Parcel No. 21-26-279-002

13

--------------------------------------------------------------------------------




EXHIBIT B


(To Purchase and Sale Agreement)


Description and Depiction of Owner Improvements


On the Property and certain other real property adjacent to the Property, the
Purchaser shall construct the Purchaser’s corporate campus, consisting of two
buildings collectively containing approximately 245,000 square feet of office
space, together with a parking structure and other related appurtenances and
amenities, as depicted in the preliminary site plan attached hereto.


[[Preliminary site plan to be attached]]

14

--------------------------------------------------------------------------------




EXHIBIT C
(To Purchase and Sale Agreement)
Form of Special Warranty Deed

15

--------------------------------------------------------------------------------




RECORDING REQUESTED BY
AND WHEN RECORDED RETURN TO:


Redevelopment Agency of Midvale City
Attn: Executive Director
Midvale City Hall
655 West Center Street
Midvale, Utah 84047


Tax Parcel No. 21-26-279-002


SPECIAL WARRANTY DEED


For and in consideration of Ten Dollars and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, on
this _____ day of _________, 2014, the Redevelopment Agency of Midvale City, a
public agency (the “Grantor”) does, by this Deed, CONVEY AND WARRANT to O.com
Land LLC, a Utah limited liability company (the “Grantee”), against all claiming
by, through or under it that certain real property situated in Midvale City,
Salt Lake County, Utah more particularly described in Exhibit “A” attached
hereto (the “Property”), subject to the exceptions to title set forth in Exhibit
“B” attached hereto.


[Remainder of Page Intentionally Left Blank]
    

16

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Grantor has caused this Special Warranty Deed to be duly
executed as of the date first above written.




GRANTOR
REDEVELOPMENT AGENCY OF MIDVALE CITY
By:
 
 
 
Print Name:
JoAnn Seghini
 
 
Its:
Chief Administrative Officer
 
 

By:
 
 
 
Print Name:
Kane Loader
 
 
Its:
Executive Director
 
 



Approved as to legal form:


Jones, Waldo, Holbrook & McDonough, P.C.


By


 
[Acknowledgments on Following Page]

17

--------------------------------------------------------------------------------




STATE OF UTAH            )
: ss.
COUNTY OF SALT LAKE        )




On the ___ day of ______, 2014 personally appeared before me JoAnn Seghini, who
being by me duly sworn did say she is the Chief Administrative Officer of the
Redevelopment Agency of Midvale City, and that the within and foregoing
instrument was signed on behalf of the Agency.




____________________________________
NOTARY PUBLIC
Residing at: __________________________
My Commission Expires:
________________________




            
STATE OF UTAH            )
: ss.
COUNTY OF SALT LAKE        )




On the ___ day of ______, 2014 personally appeared before me Kane Loader, who
being by me duly sworn did say he is the Executive Director of the Redevelopment
Agency of Midvale City, and that the within and foregoing instrument was signed
on behalf of the Agency.




____________________________________
NOTARY PUBLIC
Residing at: __________________________
My Commission Expires:
________________________





18

--------------------------------------------------------------------------------




EXHIBIT “A”
(to Special Warranty Deed)


Legal Description of Property


Lot 10, View 72 Retail Subdivision Amended, according to the plat thereof, as
recorded in the office of the Salt Lake County Recorder


Tax Parcel No. 21-26-279-002

19

--------------------------------------------------------------------------------




EXHIBIT “B”
(to Special Warranty Deed)


Permitted Exceptions


[List of exceptions on Title Commitment and the Purchase Option]

20

--------------------------------------------------------------------------------




EXHIBIT D
(To Purchase and Sale Agreement)
Purchase Option Agreement

21

--------------------------------------------------------------------------------




RECORDING REQUESTED BY
AND WHEN RECORDED RETURN TO:


Redevelopment Agency of Midvale City
Attn: Executive Director
Midvale City Hall
655 West Center Street
Midvale, Utah 84047




(Above space for recorder’s use only)
PURCHASE OPTION AGREEMENT
This Purchase Option Agreement (“Agreement”) is made and entered into as of the
___ day of ______________, 2014, by and between the REDEVELOPMENT AGENCY OF
MIDVALE CITY, a public agency (“Agency”) and O.COM LAND LLC, a Utah limited
liability company (“Owner”), both of whom are collectively referred to herein as
the “Parties”, and individually as a “Party.”
RECITALS:
A.Pursuant to that certain Purchase and Sale Agreement dated as of September
___, 2014 (the “Purchase Agreement”), on the date hereof the Agency sold and the
Owner purchased certain real property located at approximately 7350 South 700
West, Midvale, Utah (as more particularly described in Exhibit “A” attached
hereto, the “Property”).


B.To provide assurances to Agency that Owner shall construct the Owner
Improvements as provided in the Purchase Agreement, Agency and Owner have agreed
to enter into this Agreement providing Agency with an exclusive option to
repurchase the Property from Owner, subject to the terms, conditions and
provisions set forth herein.


C.Owner has executed this Agreement as a material inducement and condition
precedent to Agency to Close on the sale of the Property in accordance with the
terms, conditions and provisions of the Purchase Agreement and, but for the
execution of this Agreement, Agency would not have agreed to sell the Property
to Owner.


NOW, THEREFORE, the Parties agree as follows:
1.Incorporation of Recitals; Definitions. The recitals set forth above are
hereby incorporated into this Agreement and the matters therein are acknowledged
by the Parties hereto to be true and correct in all material respects. The
following terms shall have the meanings set forth below:


As used herein, “Termination Date” shall mean the date that is two years after
the date this Agreement is recorded.
As used herein, a “Triggering Event” shall mean the occurrence of either of the
following events: (a) Owner provides written notice to the Agency that Owner
desires to sell, ground lease or otherwise transfer the Property or (b) the
failure of Owner to provide written evidence reasonably acceptable to the Agency
that each of the Construction Commencement Conditions have been satisfied on or
before the date that is forty five (45) days before the Termination Date.
As used herein, “Construction Commencement Conditions” shall mean each of the
following conditions:
a)
Owner shall have delivered to the Contractor the “notice to proceed” under the
Construction Contract, and



b)
Contractor shall have commenced construction of the Owner Improvements pursuant
to the Construction Contract (as such terms are defined in the Purchase
Agreement).



As used herein, “Construction Loan Closing Conditions” shall mean each of the
following conditions:

22

--------------------------------------------------------------------------------




a)
Owner shall have provided written evidence reasonably acceptable to the Agency
that Owner has entered into a construction loan agreement or a similar document
(the “Construction Loan Agreement”) with a financial institution to finance a
portion of the costs of the construction of the Owner Improvements, and



b)
Owner shall have provided written evidence reasonably acceptable to the Agency
that all conditions precedent to the closing of the Construction Loan Agreement
(and the making of the first disbursement thereunder) shall have been satisfied,
and that Owner’s lender is ready to close on the Construction Loan Agreement but
for the evidence of the termination of this Agreement.



2.Purchase Option. Upon the occurrence of a Triggering Event, the Agency shall
have an exclusive option to elect to repurchase the Property (the “Option”) from
Owner on the terms and conditions specified herein by payment of the Repurchase
Price specified in Section 5 hereof to Owner.


3.Exercise of Option. Agency may exercise the Option by giving written notice to
Owner (“Agency’s Option Notice”) within ninety (90) days following the date on
which any Triggering Event occurs (the “Election Period”). In the event Agency
shall fail to deliver Agency’s Option Notice to Owner within the Election
Period, Agency shall be deemed to have waived the Option and Agency’s rights
under this Agreement shall terminate.


4.Termination of Option. The Option shall terminate on the earlier of (a) the
date Owner satisfies the Construction Loan Closing Conditions or (b) the
Termination Date, in which case the Option shall be deemed to have expired and
this Agreement shall be terminated of record.


5.Repurchase Price. In the event Agency properly exercises the Option, the
repurchase price for the Property shall be Two Million Nine Hundred Thirty Nine
Thousand One Hundred Twenty Three and 88/100 Dollars ($2,939,123.88) (the
“Repurchase Price”).


6.Closing Date. If Agency elects to exercise the Option, the closing of Agency’s
repurchase of the Property (the “Closing”) shall occur on a date specified in
writing by Agency to Owner, which date shall not be later than thirty (30) days
following the date of Agency’s delivery of Agency’s Option Notice (the “Closing
Date”).


7.Conveyance of the Demised Premises. Owner shall convey the Property by means
of a special warranty deed, subject to all matters of record except for liens
and monetary encumbrances created by Owner, the intent of the Parties being that
the Agency shall again hold fee title to the Property, subject only to such
exceptions as existed immediately prior to the date on which the Agency and
Owner entered into the Purchase Agreement. Owner shall cause any financing
against the Property to be released and satisfied out of the proceeds of the
Repurchase Price. This Agreement shall not be subject to any deed of trust or
other financial lien.


8.Title Insurance and Closing Costs. In the event Agency shall exercise its
Option, Agency shall have the right to procure from a title company of its
choice, an owner’s policy of title insurance that insures marketable fee title
to the Property, subject only to matters of record as of the date the Owner
purchased the Property (and excluding all liens and monetary encumbrances
created by Owner), together with such endorsements as Agency may require. Owner
shall pay for the cost of the standard coverage owner’s title insurance policy,
and Agency shall pay for the additional cost related to the issuance of an
extended coverage owner’s title insurance policy, as well as the cost of any
endorsements thereto (except for endorsements related to mechanic’s liens as set
forth below). Owner agrees to cooperate in causing the owner’s policy of title
insurance to issue, and it shall remove or cause to be removed those mechanic’s
liens or monetary encumbrances that it has created or permitted, or, in the case
of mechanic’s liens, to cause (at Owner’s expense) an endorsement to be issued
by the title company. Agency shall pay all recording fees. Owner shall pay all
documentary or transfer taxes, if any. Agency and Owner shall equally share
escrow fees. All unpaid ad valorem taxes shall be prorated between the Agency
and Owner as of the date of Closing. No brokers or real estate agents shall be
utilized in such transaction and no commissions will be due any broker or agent.
Each party shall indemnify the other from any liability for any such fees or
commissions incurred by it. At Closing, Owner shall also execute and deliver any
affidavit or lien waiver reasonably requested by the Agency’s title insurer and
a non-foreign affidavit.


9.Default. If Agency exercises its Option, and the sale and purchase of the
Property is not timely consummated on account of a default by Owner under any of
its obligations in this Agreement, Agency shall be entitled to pursue any and
all available remedies at law or in equity, including the remedy of specific
performance of Owner’s obligations hereunder. Additionally, Owner shall
reimburse Agency for its out-of-pocket expenses incurred in connection with the
exercise of Option, or the enforcement of its rights under this Agreement.

23

--------------------------------------------------------------------------------




10.General Provisions.


(a)Captions. The captions, headings, and arrangements used in this Agreement are
for convenience only and do not in any way affect, limit, amplify, or modify the
terms and provisions hereof.


(b)Number and Gender of Words. Whenever herein the singular number is used, the
same shall include the plural where appropriate, and words of any gender shall
include each other gender where appropriate.


(c)Attorneys’ Fees. In any legal or equitable proceeding for the enforcement of,
or to restrain the violation of, or otherwise pertaining to a dispute concerning
this Agreement or any provision hereof, by reference or otherwise, the
prevailing Party shall be entitled to an award of reasonable attorneys’ fees in
such amount as may be fixed by the court in such proceedings, in addition to
costs of suit. If counsel is otherwise employed to enforce this Agreement or any
provision hereof, the Party forced to take action that does not involve
litigation shall be entitled to its reasonable attorneys’ fees.
(d)Notices. All notices, demands, requests and other communications required or
permitted hereunder shall be in writing, and shall be deemed to be delivered,
whether actually received or not, three (3) days after deposit in a regularly
maintained receptacle for the United States mail, registered or certified, or
another commercially acceptable means requiring a return receipt, postage
prepaid, addressed as follows:


If to Owner:    Overstock.com, Inc.
6350 South 300 East
Salt Lake City, Utah 84121
Attn: Carter Lee


With a copy to:     Overstock.com Inc.
Office of the General Counsel
6350 South 3000 East
Cottonwood Heights, Utah 84121
Attn: Mark Griffin


If to Agency:    Redevelopment Agency of Midvale City
Midvale City Hall
655 West Center Street
Midvale, Utah 84047
Attention: Executive Director


With a copy to:    Jones, Waldo, Holbrook & McDonough, P.C.
170 South Main Street, Suite 1500
Salt Lake City, Utah 84101
Attention: Tom Berggren


Upon at least ten (10) days prior written notice, each Party shall have the
right to change its address to any other address within the United States of
America.
(e)Governing Law. This Agreement is intended to be performed in the State of
Utah, and the laws of Utah shall govern the validity, construction, enforcement,
and interpretation of this Agreement, unless otherwise specified herein.


(f)Entirety and Amendments. This Agreement, together with the Purchase
Agreement, embodies the entire agreement between the Parties and supersedes any
prior agreements and understandings, if any, relating to the Property, and may
be amended or supplemented only by an instrument in writing executed by both
Agency and Owner.


(g)Invalid Provisions. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future laws, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a part of this
Agreement; and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement.


(h)Further Acts. In addition to the acts and deeds recited herein and
contemplated to be performed, executed and delivered by Agency and Owner, Agency
and Owner agree to perform, execute and deliver or cause to be performed,
executed,

24

--------------------------------------------------------------------------------




and delivered any and all such further acts, deeds and assurances as may be
necessary to consummate the transactions contemplated hereby.


(i)Survival. Except as otherwise provided for herein, all agreements, covenants,
representations and warranties contained herein shall survive the expiration or
termination of this Agreement and the performance by Owner of its obligations
hereunder.


(j)Warranty against Payment of Consideration for Agreement. Owner warrants that
it has not paid or given, and will not pay or give, any third person any money
or other consideration for obtaining this Agreement, other than normal costs of
conducting business and costs of professional services such as architects,
engineers and attorneys.


(k)Nonliability of Agency Officials and Employees. No member, official or
employee of Agency shall be personally liable to Owner, or any successor in
interest, in the event of any default or breach by Agency or for any amount
which may become due to Owner or its successor or on any obligation under the
terms of this Agreement.


(l)Recordation. This Agreement or a memorandum of this Agreement shall be
recorded in the office of the Salt Lake County Recorder.


(m)No Relationship of Principal and Agent. Nothing contained in this Agreement,
nor any acts of the Parties shall be deemed or construed to create the
relationship of principal and agent or of limited or general partnership or of
joint venture or of any other similar association between Agency, its successors
or assigns, or Owner, its successors or assigns.


(n)No Presumption. This Agreement shall be interpreted and construed only by the
contents hereof and there shall be no presumption or standard of construction in
favor of or against either Party.


(o)Exhibits. All references to Exhibits contained herein are references to
exhibits attached hereto, all of which are made a part hereof for all purposes.


(p)Days. Unless otherwise specified in this Agreement, a reference to the word
“days” shall mean calendar days. The term “business days” shall mean each day of
the week except weekends and federal holidays during which the United States
mail is not delivered.


(q)Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all such counterparts shall
constitute one and the same instrument.


[SIGNATURE PAGES FOLLOW]

25

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.




AGENCY:
REDEVELOPMENT AGENCY OF MIDVALE CITY
By:
 
 
 
Print Name:
JoAnn Seghini
 
 
Its:
Chief Administrative Officer
 
 

By:
 
 
 
Print Name:
Kane Loader
 
 
Its:
Executive Director
 
 



Approved as to legal form:


Jones, Waldo, Holbrook & McDonough, P.C.


By         




OWNER:
O.COM LAND LLC, a Utah limited liability company
By:
 
 
 
Print Name:
 
 
 
Its:
 
 
 

            

26

--------------------------------------------------------------------------------




STATE OF UTAH            )
: ss.
COUNTY OF SALT LAKE        )


On the ___ day of ______, 2014, personally appeared before me JoAnn Seghini, who
being by me duly sworn did say she is the Chief Administrative Officer of The
Redevelopment Agency of Midvale City, and that the within and foregoing
instrument was signed on behalf of said Agency.




____________________________________
NOTARY PUBLIC
Residing at: __________________________
My Commission Expires:
________________________








STATE OF UTAH            )
: ss.
COUNTY OF SALT LAKE        )


On the ___ day of ______, 2014, personally appeared before me Kane Loader, who
being by me duly sworn did say he is the Executive Director of The Redevelopment
Agency of Midvale City, and that the within and foregoing instrument was signed
on behalf of said Agency.




____________________________________
NOTARY PUBLIC
Residing at: __________________________
My Commission Expires:
________________________




[Acknowledgments Continued on Following Page]

27

--------------------------------------------------------------------------------




STATE OF UTAH            )
: ss.
COUNTY OF SALT LAKE        )


On the ___ day of ______, 2014, personally appeared before me
________________________, who being by me duly sworn did say he/she is the
________________________ of O.com Land, LLC, a Utah limited liability company,
and that he/she had signed the within and foregoing instrument on behalf of such
limited liability company in such capacity.




____________________________________
NOTARY PUBLIC
Residing at: __________________________
My Commission Expires:
________________________

28

--------------------------------------------------------------------------------




EXHIBIT A


Description of the Property


That certain real property located in Salt Lake County, Utah more particularly
described as follows:


Lot 10, View 72 Retail Subdivision Amended, according to the plat thereof, as
recorded in the office of the Salt Lake County Recorder


Tax Parcel No. 21-26-279-002

29